          CASE 0:20-cv-02189-WMW-LIB Doc. 51 Filed 10/21/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

Patrick Berry, Henrietta Brown,                 Civil File No. 20-cv-02189 WMW/KMM
Nadine Little, Dennis Barrow, Virginia Roy,
Joel Westvig, Emmett Williams, on behalf of
themselves and a class of similarly-situated
individuals; and ZACAH,
                                                DECLARATION OF JEREMY
              Plaintiffs,                       BARRICK IN OPPOSITION TO
                                                MOTION FOR A TEMPORARY
                                                RESTRAINING ORDER
v.

Hennepin County; Hennepin County Sheriff
David Hutchinson, in his individual and official
Capacity; City of Minneapolis; Minneapolis Mayor
Jacob Frey, in his individual and official capacity;
Minneapolis Chief of Police Medaria Arradondo,
in his individual and official capacity; Superintendent
Al Bangoura, in his individual and official capacity;
Park Police Chief at the Minneapolis Park and
Recreation Board Jason Ohotto, in his individual and official capacity;
Police Officers John Does; and Police Officers
Jane Does,
               Defendants.

Your Declarant, Jeremy Barrick, states and affirms as follows:

         1.   I am employed by the Minneapolis Park and Recreation Board (MPRB) as

the Assistant Superintendent of Environmental Stewardship. The Environmental

Stewardship Division provides, among other operations, the maintenance of all MPRB

parks.
        CASE 0:20-cv-02189-WMW-LIB Doc. 51 Filed 10/21/20 Page 2 of 2




      2.     I was on the Executive Committee overseeing the burgeoning homeless

encampments in MPRB parks in the Summer of 2020. My role was to oversee the

maintenance portion of the parks where encampments were located, including attempting

to ensure that such parks were kept clean and sanitary for the general public. Many times

my crew would advise me that park maintenance workers were subjected to human feces,

used needles and threats from persons in the encampments.

      3.     I consulted with the MPRB’s Risk and Safety Administrator regarding the

safety issues facing the park maintenance workers as they cleaned the parks or assisted in

cleaning after an encampment was removed or abandoned. Given the biohazards

associated with abandoned property-for example, abandoned tents often had used needles

in them-we determined that for the safety of employees and contractors, any abandoned

property should not be touched but rather should be removed with bobcats and other

small equipment movers and disposed of. We only dispose of property that had been

deemed by permit holders or Community Engagement staff to be abandoned.

      4.     I declare under penalty of perjury that the foregoing is true and correct to

the best of my knowledge. Executed pursuant to 28 U.S.C. § 1746 on today’s date,

October 21, 2020.

                                                 s/Jeremy Barrick




                                            2
